Mr. Justice Boggs delivered the opinion of the court. 5. Intoxicating liquors, § 249*—when instruction not improper as assuming that sales or gifts of liquor constituted cause of action. In an action by a wife for damages for injury to her means of support due to the intoxication of her husband, under the Dram-shop Act, sec. 9 (J. & A. j[ 4609), an instruction that the fact that plaintiff did, during the time it is charged in her declaration that defendants sold and gave intoxicating liquors to her husband which caused his habitual intoxication, engage in keeping boarders or in conducting a millinery business, did not constitute any defense to the sale or gifts of intoxicating liquors to her husband, causing his habitual intoxication, provided the jury found from a preponderance of the evidence that defendants did make such sales which resulted in the intoxication, held not erroneous as assuming that the alleged sales or gifts of intoxicating liquors constituted the cause of action, instead of the intoxication caused by the same. 6. Intoxicating liquors, § 251*—when instruction on damages for injury to means of support of wife not erroneous. In an action by a wife for damages for injury to her means of support due to the intoxication of her husband, under the Dramshop Act, sec. 9 (J. & A. K 4609), an instruction that in order to sustain a claim for injury to her means of support it was not necessary to show that the wife had been actually without support or had been at any time, in whole or in part, deprived of means of support, but that means of support relate to the future as well as to the present, and that it was sufficient if she show that the sources to her future support had been cut off or diminished below what was reasonable and competent for a person in her station in life, and below what they otherwise would have been held proper. 7. Intoxicating liquors, § 233*—what damages recoverable by wife for loss of means of support. The damages for injury to means of support which a wife may recover because of the intoxication of her husband, under the Dramshop Act, sec. 9 (J. & A. 1f 4609), include future as well as present support, and it is sufficient if she show that the sources of her future support have been cut off or diminished below what is reasonable and competent for a person in her station in life and below what they would otherwise have been. 8. Intoxicating liquors, § 249*—when instruction on liability for sale or gift of not erroneous. Instructions in an action by a wife for damages for injury to her means of support, under the Dram-shop Act, sec. 9 (J. & A. If 4609), held not open to the objection that they informed the jury that any sale or gift of intoxicating liquor to a person in an intoxicated condition must be regarded as wilfully and wantonly made, where such instructions did not attempt to direct a verdict and there was evidence to support them.